Shepley, C. J.
In the case cited from Metcalf, the decision put an end to the whole controversy, so that it was known which party had finally prevailed. And that party, under the statute, as the prevailing party, was entitled to *289costs. In this case neither party has finally prevailed. The suit is not terminated ; it is, in effect, merely remitted to the District Court for further proceedings. How could costs be taxed ? From the commencement of the suit ? That is not pretended. And there is no rule for taxing by parts. Neither party has yet prevailed, and no costs, in this stage of the case, can be allowed.